ON MOTION FOR ATTORNEY’S FEES
PER CURIAM.
In these two parental rights termination cases, the Department of Children and Families (DCF) has filed motions seeking awards of appellate attorney’s fees, citing to section 57.105 of the Florida Statutes (2005) to support such awards. DCF contends that the obligation to pay such fees should be imposed against the parents and their attorneys in these cases due to the filing of frivolous notices of appeal. Determining that DCF has failed to meet the standard of proof set forth in section 57.105 to justify an award of attorney’s fees, we deny the motion.
PALMER and MONACO, 33., concur.
SAWAYA, dissents with opinion.